DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1-13, the prior art does not disclose a solid stated imaging device, method, and electronic device with the combination of limitations specified in the claimed invention, specifically the limitations of:
a conversion unit that converts a current into a voltage, an output unit that detects an event based on a change in the voltage converted by the conversion unit, and outputs a detection signal indicating a detection result of the detection, and a switch unit that performs switching of switching the current to be converted into the voltage by the conversion unit between the first photocurrent and the second photocurrent, and the control unit controls the switching performed by the switch unit, as stated in claim 1 and similarly stated in claim 12 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0137333, discloses an event-based sensor with an external switching circuit; however, the prior art does not specifically disclose a switch unit that performs switching of switching the current to be converted into the voltage by the conversion unit between the first photocurrent and the second photocurrent, and the control unit controls the switching performed by the switch unit.  US 2020/0084403, discloses an image sensor including CMOS image sensor pixel and dynamic vison sensor pixel; however, the prior art does not specifically disclose a switch unit that performs switching of switching the current to be converted into the voltage by the conversion unit between the first photocurrent and the second photocurrent, and the control unit controls the switching performed by the switch unit.  US 10,401,218, discloses an object detection system with a current-voltage converting amplifier; however, the prior art does not specifically disclose a switch unit that performs switching of switching the current to be converted into the voltage by the conversion unit between the first photocurrent and the second photocurrent, and the control unit controls the switching performed by the switch unit.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs